Citation Nr: 1504818	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-26 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than December 8, 2010, for the grant of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Durham, Counsel





INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from March 1965 to May 1969.  His awards and decorations include the Combat Action Ribbon (CAR), the Purple Heart Medal, and the Presidential Unit Citation, among others. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the VA RO in Detroit, Michigan.  The Veteran expressed disagreement with the effective date assigned for the award of a TDIU.

This issue was remanded by the Board for further development in September 2013. 


FINDINGS OF FACT

1.  The Veteran filed a claim for entitlement to increased ratings/TDIU on December 8, 2010.

2.  It is not factually ascertainable from the evidence of record that the Veteran was entitled to TDIU within one year prior to December 8, 2010.


CONCLUSION OF LAW

The criteria for an effective date prior to December 8, 2010, for the grant of entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16, 4.18 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

A January 2012 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, this letter described how disability ratings and effective dates were assigned.    

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, Social Security Administration (SSA) records, and available, relevant VA and private medical records are in the file.  The Board finds that all available records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

With regard to the Veteran's claim, the Board notes that the Veteran was provided VA examinations pertaining to some of his service-connected disabilities in January 2011 and February 2012.  However, as the Veteran is seeking entitlement to an earlier effective date with regard to this issue, the Board finds that a new VA examination would not be pertinent to the adjudication of this claim.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).	

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
The Veteran claims that an earlier effective date, prior to December 8, 2010, should be assigned for the grant of entitlement to TDIU.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b) (2014).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

The effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2014).  An exception to that rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In such an instance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) (2014); Harper v. Brown, 10 Vet. App. 125 (1997).

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2014).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that December 8, 2010, is the correct date for the grant of entitlement to TDIU.

In this regard, the evidence of record clearly reflects that the RO awarded the Veteran entitlement to TDIU, effective December 8, 2010, as this was both the date the increased rating/TDIU claim was received and the date of entitlement (based on the Veteran meeting the percentage requirements for TDIU on that date).  See 38 C.F.R. §§ 4.16(a), 4.25. 
Prior to December 8, 2010, the Veteran was service-connected for shell fragment wound left leg with history of a muscle hernia and peroneal nerve involvement, MG XI, severe (30 percent); venous insufficiency of the left lower extremity (20 percent); diabetes mellitus (20 percent); scars, residuals left lower extremity (0 percent); and scars, with residuals of shell fragment wound, right ankle with retained foreign bodies (0 percent).  

On December 8, 2010, the Veteran submitted a claim for service connection for anxiety and depression, as well as a claim for an increased rating for his left leg disability and extensive scarring of the left leg.  Subsequently, he was granted service connection for posttraumatic peripheral neuropathy and reflex sympathetic dystrophy of the left lower extremity; PTSD with depressive disorder, not otherwise specified; injury to muscle group X of the left lower extremity; and injury to muscle group XII, left lower extremity, all with an effective date of December 8, 2010.  He was also granted service connection for peripheral neuropathy of the right upper extremity, effective February 16, 2012, based on results of a VA examination conducted on this date.  

As noted above, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2014).  As there is no indication that the Veteran submitted service connection claims prior to December 8, 2010, for posttraumatic peripheral neuropathy and reflex sympathetic dystrophy of the left lower extremity; PTSD with depressive disorder, not otherwise specified; injury to muscle group X of the left lower extremity; and injury to muscle group XII, left lower extremity, or peripheral neuropathy of the right upper extremity, effective dates prior to December 8, 2010, cannot be awarded for any of these disabilities.  

A TDIU award is not permissible prior to the effective date of the award of service connection for the underlying disabilities.

Therefore, the Board must consider whether the Veteran should be granted an earlier effective for entitlement to TDIU based on the disabilities for which service connection was in effect prior to December 8, 2010, namely shell fragment wound left leg with history of a muscle hernia and peroneal nerve involvement, MG XI, severe (30 percent); venous insufficiency of the left lower extremity (20 percent); diabetes mellitus (20 percent); scars, residuals left lower extremity (0 percent); and scars, with residuals of shell fragment wound, right ankle with retained foreign bodies (0 percent).  

As an initial matter, the Board notes that the Veteran's then-service-connected disabilities did not meet the percentage rating standards for TDIU prior to December 8, 2010.  38 C.F.R. § 4.16(a) (2014).  Nevertheless, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. §4.16(b).  See Bowling, 15 Vet. App. at 6.  For a Veteran to prevail on a claim for entitlement to TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough; the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the Board notes that the evidence has already been referred to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. §4.16(b).  

Specifically, in January 2014, the Director of Compensation Service issued an administrative review pertaining to extra-schedular IU under 38 C.F.R. § 4.16(b).  This Director reviewed the evidence in its entirety before determining that the evidence does not establish that the Veteran was unemployed and unemployable due to service-connected disabilities prior to December 8, 2010, and that entitlement to an extra-schedular total disability evaluation based on unemployability prior to December 8, 2010, under 38 C.F.R. § 4.16(b) was not established.

Having reviewed the record, the Board agrees with the January 2014 administrative review by the Director of Compensation Service and finds that the evidence of record does not reflect that the Veteran was precluded from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience by reason of his then-service-connected disabilities prior to December 8, 2010.

In this regard, the Board notes that a SSA disability determination reveals that the Veteran was determined to be disabled and unemployable due to a primary diagnosis of affective/mood disorders and a secondary diagnosis of diabetes mellitus, effective from May 25, 2008.  However, as noted above, the Veteran was not service-connected for any psychiatric disabilities prior to December 8, 2010.  As such, entitlement to TDIU cannot be granted as a result of any psychiatric disorders prior to December 8, 2010.  

With regard to the secondary diagnosis of diabetes mellitus considered by SSA, the Board has considered whether the Veteran was unemployable prior to December 8, 2010, due to diabetes mellitus, or due to any of his other then-service-connected disabilities, to include shell fragment wound left leg with history of a muscle hernia and peroneal nerve involvement, MG XI, severe; venous insufficiency of the left lower extremity; scars, residuals left lower extremity; and scars, with residuals of shell fragment wound, right ankle with retained foreign bodies.  

However, in this case, there is simply no medical evidence of record making it factually ascertainable that the Veteran was unemployable due to his then-service-connected disabilities prior to December 8, 2010.  In an April 2010 letter to SSA from an attorney, it was indicated that pain medications for the Veteran's left leg interfered with his ability to concentrate and made him drowsy.  However, it was also indicated that his depression resulted in a sleep disorder.  Additionally, the Veteran himself indicated in a September 2008 statement submitted to SSA that, due to medications he was prescribed for his depression symptoms, he was unable to continue working in security, as he had for the past 38 years.

In a September 2008 SSA work history report, the Veteran indicated that the security job that he held from 1997 to 2008 was a desk security job in a high rise building, which required 30-minutes of walking per day and no other physical activity.  In this same document, he also asserted that he tried to take a 2-3 mile walk per day.  The pertinent medical evidence of record does not reflect how any of his then-service-connected disabilities interfered with his ability to maintain this desk job prior to December 8, 2010.   

Therefore, while the Veteran's SSA records suggest that he was determined to be unemployable as of May 2008 due in part to his diabetes mellitus, the Board recognizes that this was noted as a secondary diagnosis and finds no medical evidence in the SSA records making it factually ascertainable that the Veteran was unemployable due to his then-service-connected disabilities in the year prior to December 8, 2010. 

The Board acknowledges that VA examination reports from January 2011 indicated that the Veteran had retired from his supervisor security position, as he could not continue to work secondary to chronic pain and weakness of his left leg.  However, the Board finds this statement to be contradictory to the Veteran's September 2008 statement that he had to retire due to medications he took for his depression, as well as the work history that he reported to SSA indicating that his job consisted of sitting for 7.5 hours per day and that he was able to walk 2-3 miles per day in his spare time. 

While the Board does not doubt that the Veteran's service-connected disabilities had a significant impact on his employability prior to December 8, 2010, or that he was unemployable due to a combination of service-connected and nonservice-connected disabilities prior to this date, there is simply no evidence of record making it factually ascertainable that the Veteran's then-service-connected disabilities alone rendered him unemployable in the year prior to December 8, 2010.  In light of this fact, the Board concludes that the preponderance of the evidence is against finding that an effective date prior to December 8, 2010, is warranted.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Entitlement to an effective date earlier than December 8, 2010, for the grant of entitlement to TDIU is denied.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


